Mr. Justice Waterman delivered the opinion of the Court. In this case it appeared that the plaintiff, eleven years previous to the accident, had suffered a miscarriage. She had not consciously suffered therefrom. Various medical experts testified in the present case that ' pains and troubles from which she now complains are the result of that miscarriage, and especially of a lacerated condition of the cervix of the womb, which laceration they attribute to the miscarriage and not to the accident. Other experts attributed all the pains appellee now endures to the accident. The jury, quite naturally, resolved the doubt in favor of the sufferer and against the corporation. In view of instructions numbers six and seven, given at the instance of the: defendant, we do not think that the jury were misled by instruction number two, given at the request of the plaintiff. If the present state of appellee is attributable to the accident, the damages awarded are not excessive. The judgment of the Superior Court is affirmed.